Citation Nr: 0907556	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for Post 
Traumatic Stress Disorder (PTSD).

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for Total Disability 
based on Individual Unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The Veteran's PTSD symptoms are manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: severe insomnia, 
ritualistic behavior, irritability, and increased depression.

2. The Veteran's current tinnitus is not etiologically 
related to his active service.

3. The Veteran's service-connected PTSD disability precludes 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125- 
4.130, Diagnostic Code 9411 (2008).

2. The criteria for the establishment of service connection 
for bilateral tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3. The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in June 2004, 
January 2008, and May 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a January 2008 letter. Although this notification 
obligation was not met before initial RO decision in October 
2004, the Board finds this timing error non-prejudicial since 
his service connection claims are denied, rendering the 
content of the notice moot. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an October 2007 letter. Although this notification 
obligation was not met before initial RO decision in August 
2006, the Board finds this timing error non-prejudicial since 
the Veteran was afforded an opportunity to respond in light 
of this notice before issuance of the June and September 2008 
Supplemental Statements of the Case (SSOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letter sent to the Veteran in May 2008 meets the 
requirements of Vazquez-Flores. Although this notification 
obligation was not met before initial RO decision, the Board 
finds this timing error non-prejudicial since the Veteran was 
afforded an opportunity to respond in light of this notice 
before issuance of the June and September 2008 SSOC. Sanders, 
supra; Simmons, supra. Therefore, the presumption of 
prejudice is rebutted. For this reason, no further 
development is required regarding the duty to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The Veteran was afforded VA examinations for 
his claimed disabilities. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Rating in excess of 50 percent for PTSD

The Veteran contends his PTSD symptoms have increased in 
severity to warrant a rating in excess of 50 percent. After 
careful consideration of the claim, the Board finds that 
after resolving the benefit of the doubt in favor of the 
Veteran, the evidence reflects that the Veteran is entitled 
to a 70 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's PTSD is was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411. Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, provide 
for a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.
.
A 70 percent rating will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV). A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The Veteran has received extensive VA treatment for his PTSD 
symptoms. He experienced an exacerbation of his PTSD symptoms 
after losing his job. VA treatment notes from December 2003 
reflect that the Veteran reported symptoms of insomnia, 
flashbacks, and a depressed mood. 

The Veteran's care providers submitted a March 2004 letter 
describing the Veteran's symptoms and treatment. Despite 
intensive treatment, the Veteran's PTSD symptoms have not 
improved. They noted that the Veteran attempted to resume 
employment, but PTSD symptoms of insomnia and depression 
precluded it. They concluded that the Veteran was 
unemployable and not a candidate for vocational 
rehabilitation. 

A VA examination report, dated July 2004, showed the Veteran 
being highly depressed and anxious. He reported having severe 
insomnia, depression, intrusive combat memories, and 
difficulty establishing and maintaining relationships. While 
employed, the Veteran believed being occupied with work 
mitigated his PTSD symptoms. He also described being 
irritable and exaggerated startle responses to loud noises. 
Also, he described additional stressors, namely family 
difficulties and his wife's illness, contributing to his 
symptoms. The examiner found that the Veteran experienced a 
full range of PTSD symptoms rendering him unable to work in 
any capacity. 

Upon mental status examination, the examiner noted the 
Veteran being tearful during the session. The Veteran 
affirmed having suicidal and homicidal thoughts, but denied 
any current plan or intent to act upon those thoughts. His 
short term memory was poor and the examiner noted 
considerable difficulty in concentrating. The Veteran 
reported engaging in ritualistic behaviors, such as walking 
around his house to "secure the perimeter". The examiner 
diagnosed PTSD and assigned a GAF score of 45. He based this 
diagnosis on traumatic combat exposure, unemployment, and 
family difficulties.  

The Veteran underwent another PTSD examination in October 
2005. He reported experiencing an exacerbation in his 
symptoms following unemployment in 2003. At that time, he 
began re-experiencing nightmares, flashbacks, depression, and 
insomnia. He noted additional stressors of family and 
financial difficulties. Upon mental status examination, the 
Veteran was appropriately dressed, but anxious and 
occasionally tearful. He denied homicidal or suicidal 
ideation, but reported extreme depression. Memory, judgment, 
and insight were fair. The examiner reiterated the PTSD 
diagnosis and assigned a GAF of 51. He noted that the 
Veteran's PTSD symptoms have progressively worsened and 
severely limit his social, occupational, and interpersonal 
functioning. 

The most recent PTSD examination report is dated February 
2008. The Veteran reported current symptoms of severe 
insomnia and nightmares, in addition to an inability to 
maintain some aspects of his personal grooming. Upon mental 
status examination, the Veteran reported being depressed and 
occasionally feeling overwhelmed. Memory, concentration, and 
attention were fair. The examiner diagnosed PTSD and assigned 
a GAF of 45. The examiner noted that the Veteran continues to 
experience serious impairment in his social, occupational, 
and interpersonal functioning, which has been exacerbated by 
recent stressors of family and financial difficulties. The 
examiner deemed the Veteran unemployable. 

VA treatment notes from 2008 show regular treatment for PTSD 
symptoms. 

Lastly, the Veteran's treatment provider, H.H.S., MD, 
submitted a June 2008 letter. He stated that he treated the 
Veteran for his PTSD symptoms since 2005. In his opinion, the 
Veteran's symptoms have worsened with increased depression, 
emotional instability, and hyper-reactivity. As such, H.H.S., 
MD stated that the Veteran was unemployable with a very poor 
prognosis for improvement. 

The Board finds that the medical evidence shows the Veteran's 
PTSD symptoms more closely approximating the criteria for a 
70 percent rating. Since becoming unemployed in 2003, the 
Veteran has regularly sought treatment for severe PTSD 
symptoms with little improvement. His GAF scores have been 45 
on two occasions, indicating severe symptoms. Although the 
Veteran experiences non-combat related stressors, it is noted 
that his combat experience has been a primary stressor, as 
reflected by consistent report of intrusive Vietnam thoughts 
and rituals, such as the Veteran securing the perimeter to 
his residence. In two instances, treatment providers have 
affirmed that the PTSD symptoms are of such severity to 
preclude gainful employment by the Veteran. 



While granting a 70 percent disability rating, the evidence 
does not support the assignment of a 100 percent rating 
because the evidence does not show symptoms of grossly 
inappropriate thoughts or behaviors, persistent 
hallucinations, or gross communication impairment 
contemplated by the criteria for a 100 percent rating. In 
light of the recent reports of the Veteran's PTSD symptoms, 
the Board grants a 70 percent rating for PTSD.  

Service connection for bilateral tinnitus

The Veteran contends that his bilateral tinnitus warrants 
service connection. The preponderance of the evidence is 
against the claim, and it will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

As noted above, the Veteran is in receipt of service 
connection for PSTD based upon combat service in Vietnam. The 
provisions of 38 U.S.C. Section 1154(b) state that in the 
case of Veterans who engaged in combat with the enemy in 
active service, the secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran. Therefore, under the provisions 38 U.S.C. Section 
1154(b), the Board finds that the Veteran's reports of noise 
exposure is satisfactory lay evidence that he incurred noise 
exposure during active service. 

VA treatment note, dated February 2004, showed the Veteran 
reporting hearing loss and tinnitus more noticeable in his 
left ear, since active service. The Veteran was diagnosed 
with hearing loss and recommended for hearing aides. 

The Veteran underwent a July 2004 VA audiological 
examination. He again reported tinnitus attributed to in-
service noise exposure. He described the tinnitus as 
occurring intermittently during the day and lasting from a 
few seconds to a minute. It was not present at the time of 
examination. The examiner diagnosed bilateral moderate 
hearing loss and intermittent bilateral tinnitus of short 
duration. He opined that the tinnitus is less likely related 
to acoustic trauma. 

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the June 2004 letter 
from the RO to him, but he has failed to do so. A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. While the Veteran is clearly of 
the opinion that his bilateral tinnitus is related to 
service, as a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). Without competent medical evidence etiologically 
linking tinnitus to in-service noise exposure, the claim is 
denied. 



TDIU
 
The Veteran seeks TDIU. The Board finds the evidence is at 
least in equipoise and the claim is granted. 

In order to establish a total rating based upon individual 
unemployability due to service- connected disability, there 
must be impairment so severe that it is impossible to follow 
a substantially gainful occupation. See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992). Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

This decision grants the Veteran a 70 percent rating for 
PTSD, and the Veteran is in receipt of service connection for 
hearing loss and a scar at non-compensable ratings. The 
Veteran's combined service-connected disability rating meets 
the criteria established for consideration of a total rating 
under 38 C.F.R. § 4.16(a). 

The Veteran was employed as a plumber for many years until 
October 2003. At that time, he experienced an incapacitating 
ankle injury. The Veteran's highest educational 
accomplishment is a General Educational Development (GED) 
diploma. 

Since section 4.16(a) applies, the next question is whether 
the evidence shows the Veteran is unable to follow a 
substantially gainful occupation due to his PTSD symptoms. 
Two letters, dated March 2004 and June 2008, from the 
Veteran's treatment providers clearly state that it is their 
opinion that the Veteran is unemployable due to his severe 
PTSD symptoms. They also note that the likelihood of 
improvement is poor. The medical evidence is consistent with 
the treatment providers' opinion. The record shows the 
Veteran experiencing severe PTSD symptoms due to his GAF 
scores being 45 on two occasions, including the most recent 
score, and 51 on another occasion. 

There is no contrary evidence to the Veteran's treatment 
providers' opinions. The Board finds that the letters by the 
treatment providers are probative evidence regarding the 
employability of the Veteran due to service-connected 
disorders. Since there is probative evidence that the Veteran 
is unemployable by way of service connected PTSD symptoms, 
TDIU is granted. 

	(CONTINUED ON NEXT PAGE)









ORDER

A rating of 70 percent for service connected PTSD is granted.

Service connection for bilateral tinnitus is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


